pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Eric I. Prus, a Justice of the Supreme Court, Kings County, to recuse himself from presiding in an action entitled Uzamere v Uzamere, pending in that court under index No. 26332-07. Application by the petitioner to prosecute this proceeding as a poor person.
Ordered that the application to prosecute this proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
By order of the Supreme Court, Kings County, dated September 16, 2008, Justice Prus recused himself from presiding in the action entitled Uzamere v Uzamere, pending in that court under index No. 26332-07. Therefore, the instant proceeding has been rendered academic. Fisher, J.E, Covello, McCarthy and Leventhal, JJ., concur.